Citation Nr: 1209145	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by joint and muscle pain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1995 to May 1999, from May 2002 to September 2002, from February 2003 to December 2003, and from June 2005 to May 2006.  The Veteran is in receipt of the Iraqi Campaign Medal and the Combat Action Ribbon (CAR), among other awards and decorations.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This case was previously remanded by the Board in May 2010 for further evidentiary development and is now ready for disposition.


FINDINGS OF FACT

1.  Although the Veteran is shown to have current joint and muscle pain and has qualifying Persian Gulf service, it is unclear from the evidence of record whether the reported symptomatology is a manifestation of a qualifying chronic disability as defined under 38 C.F.R. § 3.317 or a non-qualifying diagnosed illness.  Such symptomatology has not been attributed to any disability by a competent medical professional.    

2.  The Veteran did not report for the scheduled VA medical examination and has not shown good cause for his failure to report.

3.  Based on the evidence of record, a preponderance weighs against a finding that a current disability manifested by muscle and joint pain is related to the Veteran's active military service.  


CONCLUSION OF LAW

A disability manifested by joint and muscle pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1117, 1118, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran received proper notice prior to the initial denial of his claim.  Specifically, in a notice letter dated in July 2007, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed joint and muscle pain and described the types of evidence and information that he should provide in support of his claim.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  He was further advised of how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements.  

Moreover, the Veteran and his representative have been provided with a copy of the above rating decision, the October 2008 SOC, and the September 2009 and November 2011 SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

Neither the Veteran nor his representative has alleged any deficiency in notice, and none has otherwise been shown.    

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, or have otherwise been submitted throughout the course of this appeal.  

A letter was recently received from Disabled American Veterans (DAV) in January 2012 which stated that additional material was being submitted in support of the Veteran's pending claim for benefits.  Attached was a DSO/CSO contact brief asking that current treatment records from the Dallas and Fort Worth VA Medical Centers (VAMCs), as well as private treatment records from Dr. S., be obtained in connection with the Veteran's claim.  A VA Form 21-4138 from the Veteran reiterating this request, a signed VA Form 21-4142 with additional information regarding treatment from Dr. S., and a signed expedited processing form were also attached.  

Nonetheless, the Board finds no need to remand this claim for further development based on the above information.  The Board remanded the Veteran's claim in May 2010 in order to provide him with a medical examination and obtain a medical opinion to determine whether he had a qualifying chronic disability manifested by joint and muscle pain in accordance with 38 C.F.R. § 3.317, had a non-qualifying diagnosed illness manifested by joint and muscle pain, or whether his claimed joint and muscle pain was related to a disability already service-connected.  However, as explained below, the Veteran did not report for the scheduled examination and has not shown good cause for such failure.  The Veteran has not indicated that obtaining any of the identified records would resolve the medical question at issue in this case.  In fact, on the VA Form 21-4142, he wrote that he had received treatment on December 7, 2011 from Dr. G.S. for a lower back disability, migraines, and his left knee disability.  The Veteran is already service-connected for such disabilities.  He did not indicate that he was treated for a disability entity manifested by joint and muscle pain that was separate and distinct from his service-connected disabilities.  Further, he did not specify the current treatment received through VA, and the record already contains treatment records reflecting current complaints and treatment of joint and muscle pain.  For these reasons, we find no need to remand this case to obtain the identified records.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran). 


Additionally, as previously explained in the May 2010 remand, we note that the Veteran was afforded with multiple examinations during the course of his claim/appeal, to include a Gulf War Guidelines examination in November 2007.  However, none of the examiners provided an opinion as to whether the Veteran has a qualifying chronic disability manifested by joint and muscle pain or whether the Veteran's reported joint and muscle pain are otherwise manifestations of a non-qualifying diagnosed illness or, perhaps, an already service-connected disability.  Consequently, the Board remanded the Veteran's claim in May 2010 in order to schedule the Veteran for a medical examination and obtain a medical opinion that addressed the medical question of whether the Veteran's claimed symptoms were manifestations of a known clinical diagnosis related to service or whether they were manifestations of a qualifying chronic disability.  The Veteran was notified that the VA medical facility nearest him would schedule an examination in connection with his claim in a May 2010 letter.  However, the record reflects that the Veteran failed to report to the examination.  There is a formal finding dated in July 2011 wherein it is noted that a veterans claims examiner called the Veteran on five different occasions in an attempt to find out the reason for his failure to appear but the Veteran did not return the phone calls.  In light of the foregoing, the Board finds that no further attempt to schedule the Veteran for a medical examination is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him . . .").

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  There has also been substantial compliance with our prior remand to schedule the Veteran for a medical examination.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board notes that the Veteran is shown to have qualifying service as a Persian Gulf War Veteran.  For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also Interim Final Rule, 76 Fed. Reg. 81,834 (Dec. 29, 2011). 

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In the present case, the Veteran has asserted that he has muscle and joint pain, particularly in the back of the neck and shoulders, related to his period of active military service, and seeks service connection on such basis.  See VA Forms 21-4138 dated in March 2008.  

As explained above, the Veteran failed to report to the VA medical examination scheduled in May 2010.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Dissatisfaction with an initial rating is part of the original claim while a claim for an increased rating is a new claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a); Turk, 21 Vet. App. at 569.

Evidence expected from the examination scheduled in 2010 which might have been material to the outcome of this original compensation claim cannot be considered.  Indeed, because the Veteran did not report for the examination, a medical opinion addressing whether the Veteran's complaints of muscle and joint pain were manifestations of a qualifying chronic disability or were otherwise manifestations of a non-qualifying diagnosed illness related to service, to include consideration of whether such symptomatology was attributable to any already service-connected disabilities, was not able to be obtained.  The Veteran has provided no explanation for his failure to report for the scheduled examination even after VA's repeated attempts to find out the reason for such failure.  Therefore, because good cause has not been shown for the Veteran's failure to report for the scheduled examination, the Board will evaluate his disability based on the evidence of record.

Upon review, the Board finds ample evidence of record showing that the Veteran has current muscle and joint pain.  

The November 2007 Gulf War Guidelines examination report, for example, notes that the Veteran reported that he had muscle and joint pain.  Also, the Veteran's VA treatment records document his complaints and treatment of muscle and joint pain.  In a March 2008 VA treatment record, it is noted that the Veteran complained of increased neck tension, in addition to other symptomatology.  Later, in January 2009, the Veteran presented for chiropractic treatment with complaints of neck pain localized to the right sternocleidomastoid radiating to the shoulders, mostly to the right.  Further, the Veteran specifically wrote in his March 2008 Notice of Disagreement (NOD) pertaining to the denial of his claimed joint and muscle pain that he had pain in the back of his neck and shoulders.  

The Veteran is considered competent to report his experience of neck and shoulder pain and related symptomatology, and it appears from the record that medical examiners have found his complaints to be credible.  There is no indication in the record that the Veteran's report of neck and shoulder pain is not credible.  See Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  

Nevertheless, review of the record reveals that no medical professional has at any time clearly attributed the Veteran's complaints of neck and shoulder pain to a particular diagnosed disability or otherwise indicated that the Veteran had a qualifying chronic disability related to his Persian Gulf service.  

For example, after considering the Veteran's complaints of neck and shoulder pain, the March 2008 VA medical provider only made an assessment of cervical neck tension (with intermittent tension headache).  The examiner did not specifically diagnose a cervical spine disability or otherwise indicate that the Veteran had a qualifying chronic disability as contemplated by VA regulation.  

Similarly, at the January 2009 chiropractic appointment, it is notable that the chiropractic intern considered the Veteran's complaints and performed a physical examination of the Veteran's cervical spine.  The Veteran's cervical range of motion was within normal limits despite reports of pain in the neck on side bending and rotation.  After examination of the Veteran, the chiropractic intern made no diagnosis of a cervical spine disability.  He also did not indicate that the Veteran suffered from a qualifying chronic disability as contemplated in 38 C.F.R. § 3.317.  While the examiner mentioned the Veteran's chronic low back pain, left knee pain, left ankle pain, and headaches/migraines, he did not clearly attribute the Veteran's neck and shoulder complaints to any diagnosed disability.  Notably, the Veteran is already service-connected for a low back disability, a left knee disability, a left ankle disability, and headaches.  

Further, there are June 2009 VA treatment records that include an assessment/plan of musculoskeletal and joint pain treated with biofreeze as the need requires.  However, there is no diagnosis of an actual disability to which the pain may be attributed.  

Symptomatology such as pain, stiffness, and tension, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which direct service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Although the Veteran is competent to report his experience of neck and shoulder pain and stiffness and his complaints are deemed credible, he, as a lay person, does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for such symptomatology in this particular case.  Further, the Veteran's neck and shoulder pain and stiffness have not been attributed to any particular disability by a competent medical professional.  While the Veteran has been diagnosed with numerous disabilities, none is clearly shown to account for the neck and shoulder symptomatology and there is no indication that such symptomatology is attributable to a qualifying chronic disability such that the presumption afforded Persian Gulf War veterans would apply.  Moreover, because the Veteran did not report for the medical examination scheduled in May 2010, a medical opinion that likely would have been able to address such medical questions was unable to be obtained.     

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, despite the Veteran's complaints of muscle and joint pain, no disability to account for such symptomatology has been clinically identified and no medical professional has attributed the symptomatology to a qualifying chronic disability as defined by 38 C.F.R. § 3.317.    

For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim and service connection for a disability manifested by muscle and joint pain is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a disability manifested by joint and muscle pain is denied.
  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


